Citation Nr: 0702819	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-32 977	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than October 16, 
2003, for presumptive service connection for chronic 
lymphocytic leukemia on an Agent Orange basis. 

2.  Entitlement to service connection for chronic lymphocytic 
leukemia on a basis other than the Agent Orange presumption.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to May 
1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a decision dated December 19, 2006, the Board denied the 
veteran's claim of entitlement to an effective date earlier 
than October 16, 2003, for presumptive service connection for 
chronic lymphocytic leukemia on an Agent Orange basis, and 
also remanded the issue of entitlement to service connection 
for chronic lymphocytic leukemia on a basis other than the 
Agent Orange presumption. 


FINDING OF FACT

Court orders issued on December 1, 2005, and April 28, 2006 
by the United States District Court for the Northern District 
of California in the Nehmer v. United States Department of 
Veterans Affairs litigation were applicable to the veteran's 
claim, but not applied in the Board's decision dated December 
19, 2006.


CONCLUSION OF LAW

The Board failed to provide the veteran due process of law 
before entering its decision of December 19, 2006, denying an 
effective date earlier than October 16, 2003, for presumptive 
service connection for chronic lymphocytic leukemia on an 
Agent Orange basis, and remanding the issue of entitlement to 
service connection for chronic lymphocytic leukemia on a 
basis other than the Agent Orange presumption.  38 C.F.R. § 
20.904 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Court orders issued on December 1, 2005, and April 28, 2006 
by the United States District Court for the Northern District 
of California in the Nehmer v. United States Department of 
Veterans Affairs litigation were applicable to the veteran's 
claim but not applied in the Board's December 19, 2006 
decision.  

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904 (2006).  Since the governing 
law was not applied in the veteran's appeal, the Board 
concludes that the veteran was denied due process.

Accordingly, a vacate of the Board's decision is warranted.  
The veteran's appeal will be addressed in a separate decision 
as if the December 19, 2006, decision by the Board had never 
been issued. 


ORDER

The Board's decision of December 19, 2006, denying an 
effective date earlier than October 16, 2003, for presumptive 
service connection for chronic lymphocytic leukemia on an 
Agent Orange basis, and remanding the issue of entitlement to 
service connection for chronic lymphocytic leukemia on a 
basis other than the Agent Orange presumption, is vacated.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


